Title: To Benjamin Franklin from William Alexander, 19 June 1777
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
Dijon 19 June 1777
I know it will give you pleasure to learn that by a letter received yesterday from Grenada My Brother has got two verdicts from Juries which I think reduced his and my adversaries to reason. I Expect Him here in a Couple of Months which will induce me to Continue, whereas I thought of giving the Girls a few Months of Italy for the Sake of the Language Drawing and Music. I mentiond to you A Surprising Piece of Philosophy which I had from the Comte of Rostaing. I have since spent a week with Him in the Country. What I further Gatherd there is That Some years ago a Person proposed to the French Court a feu Gregois, and after trial the Court bought the secret very Dear, and keep it as such. That when he heard the thing He conceived Immediatly what it must be, bought the Ingredients and made the Experiment, And thereafter Contrived methods of Conveying it the Result of which is That he can send it 200 to 250 toises so as no human means can prevent the Effect. The Execution is so simple That with what 50 Men Can Carry on their Shoulders a whole fleet will go, without knowing how or why, where the aid of Tide or stream concurs the Effect may be still more distant. He sends it entre deux eaux. From my knowledge of and Confidence in the Man I believe every word of it. My kind Compliments to your Son, we wait here with Impatience to learn the operations are begun in America. The Girls are well, and I am with the warmest attachment Dear Sir Your most obedient humble servant
W Alexander
 
Addressed: A Monsieur / Monsieur Franklin / a L’hotel d’Hambourg / Rue Jacob / a Paris
Notation: Alexander W. 19. June 1779.
